Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148541                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148541
                                                                    COA: 317862
                                                                    Kent CC: 12-005735-FC
  JAMES EDWARD HODGES, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 27, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  reconsideration of the defendant’s issue regarding the Kent Circuit Court’s assessment of
  court costs. On remand, the Court of Appeals shall hold this case in abeyance pending its
  decision in People v Konopka (Court of Appeals Docket No. 319913). After Konopka is
  decided, the Court of Appeals shall reconsider the defendant’s issue in light of People v
  Cunningham, 496 Mich. 145 (2014), and Konopka. It shall then deny or grant the
  application on this issue, or otherwise exercise its authority under MCR 7.216(A)(7). In
  all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2014
           d1020
                                                                               Clerk